Exhibit 10.2

[VISA INC.]

[INSERT DATE]

[INSERT NAME]

[INSERT ADDRESS]

Re: [The Visa Inc. Executive Severance Plan]

Dear [NAME]:

This letter agreement ( the “Letter Agreement”) relates to the Visa Inc.
Executive Severance Plan (the “Plan”).

Through this Letter Agreement, you are being offered the opportunity to become a
participant in the Plan (a “Participant”) and thereby to become eligible to
receive the severance benefits set forth in the Plan subject to the terms of the
Plan. A copy of the Plan is attached to this Letter Agreement. You should read
it carefully and become comfortable with its terms and conditions, as well as
the terms and conditions set forth below. Capitalized terms not defined in this
Letter Agreement will have the meanings assigned to them in the Plan.

By signing below, you will be acknowledging and agreeing to the following
provisions:

 

  •  

that you have received and reviewed a copy of the Plan;

 

  •  

that you understand that participation in the Plan requires that you agree to
the terms of the Plan (including, without limitation, the covenants set forth in
Section 7 of the Plan) and the terms set forth below and that you irrevocably
and voluntarily agree to those terms; and

 

  •  

that you have had the opportunity to carefully evaluate this opportunity and
desire to participate in the Plan according to the terms and conditions set
forth herein.

Subject to the foregoing, we invite you to become a Participant in the Plan.
Your participation in the Plan will be effective upon the expiration of the
employment agreement between you and Visa Inc. (the “Company”) dated as of
[INSERT DATE] (the “Employment Agreement”), as set forth in the letter relating
to the nonrenewal of the Employment Agreement from the Company to you dated [ ],
2010, subject to your signing and returning this Letter Agreement to the Company
within thirty (30) days of your receipt of this Letter Agreement.

NOW, THEREFORE, you and the Company (hereinafter referred to as the “parties”)
hereby agree as follows:

1. The Company and you have previously entered into the Employment Agreement,
which pursuant to the letter dated [—], 2010 from the Company to you is
scheduled to expire on [—], 201[1], subject to the terms of the Employment
Agreement (the later of (i) the end of the “Employment Period,” as defined in
the Employment Agreement or (ii) the end of the two- (2-) year period following
a Change of Control (as defined in the Employment Agreement) that occurs during
the current Employment Period, the “Expiration Date”). The day immediately
following the Expiration Date will be your “Eligibility Date” for purposes of
your becoming a



--------------------------------------------------------------------------------

Participant in the Plan, provided that you are an employee of the Company or one
of its subsidiaries as of such date.

2. If, after the Expiration Date and while the Plan and this Letter Agreement
are in effect, you incur a Covered Termination, you will be eligible to receive
the Severance Benefits set forth in Section 4(b) of the Plan, subject to the
terms and conditions of the Plan.

3. If you become eligible to receive the Severance Benefit under the Plan, as a
condition to their receipt (other than the Accrued Amounts and Other Benefits),
you must (i) execute and not revoke a Waiver and Release in substantially the
form attached to the Plan as Exhibit A (which form may be modified by the
Company only to the extent the Company determines in good faith that any such
modification is necessary to make it valid and encompassing under applicable
law) within the time periods set forth in the Plan, (ii) comply with the
restrictive covenants set forth in Section 7 of the Plan and (iii) promptly
resign from any position as an officer, director or fiduciary of any subsidiary
or affiliate of the Company (and take any action reasonably requested by the
Company to effectuate such resignation).

4. You acknowledge that as a participant in the Plan you will not be eligible to
participate in, or receive severance pay or benefits under, any other Company
severance plan, policy or agreement. Notwithstanding the foregoing, (i) in the
event of a termination of your employment prior to the Expiration Date, you will
be eligible to receive the payments and benefits (if any) that are provided
under your Employment Agreement, subject to and in accordance with the terms and
conditions thereof, and (ii) notwithstanding the expiration of the Employment
Agreement or your participation in the Plan, any rights with respect to
outstanding equity awards granted to you prior to the Expiration Date that apply
upon certain terminations of your employment under the Employment Agreement
(i.e., the “Equity Benefits” as provided under Sections 6(a), (b) and (c) of the
Employment Agreement) will continue in effect as and to the extent provided for
in the letter to you from the Company relating to the nonrenewal of the
Employment Agreement.

In addition, to your rights as a participant in the Plan, if following your
Eligibility Date and on or prior to December 31, 2013, you terminate your
employment under circumstances that constitute “Constructive Termination” (as
defined below), such termination of employment will be considered a Covered
Termination under the Plan and you will be entitled to the Severance Benefits
under Section 4 of the Plan, subject to the terms and conditions thereof, and,
with respect to any outstanding equity awards granted to you after your
Eligibility Date, you will be considered to have been terminated without Cause
prior to a Change of Control.

For purposes hereof, a “Constructive Termination” means the occurrence prior to
a Change of Control of any of the following events or circumstances: (a) the
assignment to you of duties materially inconsistent with the primary duties of
your position as [General Counsel] of the Company or a material diminution in
your position as [General Counsel]; (b) a material decrease in your (i) annual
base salary of $            , (ii) annual target incentive opportunity of     %
of your annual base salary or (iii) annual long-term incentive award opportunity
of $            , in the case of each of clauses (i) through (iii), excluding
any decrease that is applied equally to all members of the Executive Leadership
Team, or (c) the Company’s transfer of your primary office by more than fifty
(50) miles from your primary office location immediately prior to such
relocation request. In order to invoke a termination for Constructive
Termination, you must provide written notice to the Company of the existence of
the condition described in clauses (a) through (c) within 30 days following your
knowledge of the initial existence of such condition, and the Company shall have
30 days following receipt of such written notice during which it may remedy the
condition. If the Company fails to remedy the condition constituting
Constructive



--------------------------------------------------------------------------------

Termination during the cure period, you must terminate employment, if at all,
within 30 days following the cure period in order for such termination to
constitute a Constructive Termination.

5. You understand that the waiver set forth in Section 4 above is irrevocable
for so long as this Letter Agreement is in effect and that this Letter Agreement
and the Plan set forth the entire agreement between the parties with respect to
any subject matter covered herein.

6. This Letter Agreement (other than your rights with respect to Constructive
Termination as set forth in Section 4 above, which shall become effective on
your Eligibility Date and expire on December 31, 2013)) will terminate, and your
status as a Participant in the Plan will end, on the first to occur of: (i) your
termination of employment for any reason other than a “Covered Termination” as
defined in Section 2(h) of the Plan and (ii) the first anniversary of your
Eligibility Date; provided that your eligibility to participate will
automatically be extended so as to terminate one (1) year from the anniversary
of your Eligibility Date, beginning with the first anniversary of your
Eligibility Date (the most recent of such dates is hereinafter referred to as
the “Renewal Date”), unless at least ninety (90) days prior to any Renewal Date
the Company gives you written notice in accordance with Section 14 of the Plan
that your participation in the Plan will not be so extended. Notwithstanding
anything herein to the contrary, if a Change of Control occurs while you are a
Participant in the Plan, in no event will your status as a Participant in the
Plan end prior to the end of the two-(2-) year period beginning on the date on
which any such Change of Control occurs (other than as a result of your ceasing
to be employed by the Company or an Affiliated Entity for any reason other than
a Covered Termination).

7. You agree that (i) your execution of this Letter Agreement results in your
enrollment and participation in the Plan pursuant to the terms and conditions of
the Plan and this Letter Agreement and (ii) this Letter Agreement may not be
amended or terminated except pursuant to Section 11 of the Plan.

 

        VISA INC.

Dated:              , 201[  ]

          By  

 

    Name:       Title:  

ACCEPTED AND AGREED TO this      day of             , 201[  ].

 

 

Your Name (printed)

 

Your Signature